ORDER
PER CURIAM.
In consideration of appellant’s petition for rehearing en banc, and the consent motion of the Public Defender Service to participate as amicus curiae, and the lodged brief of the Public Defender Service, and the opposition of the United States to appellant’s petition, it is hereby ORDERED by the en banc court as follows:
1. The consent motion of the Public Defender Service to participate as ami-cus curiae is granted, and the lodged brief is filed; and
2. the petition for rehearing en banc is denied, without prejudice to the filing of a new petition directed to the revised opinion of the division;
and it is FURTHER ORDERED by the division, sua sponte, as follows:
1. rehearing by the division is granted;
2. the opinion of the division issued on October 25, 2001 and reported in Whitley v. United States, 783 A.2d 629 (D.C.2001), is modified in that footnote 6 of that opinion is stricken.